NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                                                                     
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted December 5, 2012*
                                  Decided December 5, 2012

                                             Before

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 12‐2090

SCOTT W. HOLZRICHTER,                             Appeal from the United States District
     Plaintiff‐Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 11 C 8402
CITY OF CHICAGO, et al.,
      Defendants‐Appellees.                       George M. Marovich,
                                                  Judge.



                                           O R D E R

       Scott Holzrichter appeals from the dismissal of his second amended complaint,
which included claims for false arrest, see 42 U.S.C. § 1983, and violations of the Illinois
Freedom of Information Act, see 5 ILL. COMP. STAT. § 140. We affirm.




       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐2090                                                                                 Page 2

        We accept the allegations in Holzrichter’s complaint as true for purposes of
evaluating the dismissal of his complaint. See Santana v. Cook Cnty. Bd. of Review, 679 F.3d
614, 620 (7th Cir. 2012). In November 2009, the Circuit Court of Cook County issued an
Order of Possession, permitting the eviction of a tenant from a unit at the Covent Hotel, a
rental apartment building in Chicago. The next day Holzrichter, a desk clerk, removed the
tenant’s personal property from the unit. A police officer arrived and demanded that the
tenant’s property be returned to the unit, but Holzrichter refused. The officer then arrested
Holzrichter for violating a city ordinance prohibiting landlords from evicting tenants
without the assistance of the Cook County Sheriff. See CHICAGO MUN. CODE § 5‐12‐160. 

        Holzrichter sued the officer who arrested him, the City of Chicago, and the Chicago
Police Department, alleging that the defendants had no legal basis to arrest him. He also
claimed that the defendants violated the Illinois FOIA by refusing to provide him
information about the arresting police officer. The district court dismissed Holzrichter’s
false‐arrest claim on the ground that he did not allege facts making it plausible that he was
arrested without probable cause. Having dismissed the suit’s only federal claim, the court
declined to assert supplemental jurisdiction over Holzrichter’s state‐law FOIA claims and
dismissed them without prejudice.

       Holzrichter contends on appeal that the tenant, who was subject to eviction due to
the entry of an Order of Possession, was not protected by the ordinance barring landlord
evictions, and that the police officer therefore did not have probable cause to arrest him.
This argument is incorrect: the tenant was a tenant at sufferance and accordingly was
protected by the ordinance. See CHICAGO MUN. CODE § 5‐12‐030(i); BLACKʹS LAW DICTIONARY
1605 (9th ed. 2009) (defining a tenant at sufferance as one who “has been in lawful
possession of property and wrongfully remains as a holdover after the tenantʹs interest has
expired”); Meyer v. Cohen, 632 N.E.2d 22, 29 (Ill. App. Ct. 1993). 

        The facts Holzrichter alleges therefore establish probable cause for his arrest,
meaning that he has pleaded himself out of court on his false‐arrest claim. See Atkins v. City
of Chicago, 631 F.3d 823, 832 (7th Cir. 2011), cert. denied 132 S. Ct. 1569 (2012). To prevail on a
false‐arrest claim under § 1983, the plaintiff must prove that the defendant police officer
lacked probable cause to arrest. Jackson v. Parker, 627 F.3d 634, 638 (7th Cir. 2011); McBride v.
Grice, 576 F.3d 703, 706 (7th Cir. 2009). Here, Holzrichter pleads that he ousted a tenant by
removing his personal property from a rental unit, which is exactly what the ordinance
makes illegal. CHICAGO MUN. CODE § 5‐12‐160 (prohibiting landlords from evicting “any
tenant from a dwelling unit without authority of law . . . by removing a tenant’s personal
property from said unit.”). Nor can Holzrichter take advantage of the ordinance’s exception,
because he removed the tenant’s property himself, rather than asking the Cook County
Sheriff to do so. See id. § 5‐12‐160(a) (no violation of the ordinance occurs when the landlord
No. 12‐2090                                                                             Page 3

“engages the sheriff of Cook County to forcibly evict a tenant or his personal property”).
Thus, given the facts pleaded by Holzrichter, an officer would have had a reasonable basis
to believe that Holzrichter’s removal of the tenant’s personal property violated the
ordinance, and that probable cause to arrest existed. See Jackson, 627 F.3d at 638.

       Holzrichter also contests the district court’s dismissal of the state‐law FOIA claims,
focusing on those claims’ merits. But district courts have discretion to decline to hear
supplemental state‐law claims after all federal claims have been dismissed, and we will
reverse a district court’s decision to relinquish supplemental jurisdiction only in
extraordinary circumstances. See Capeheart v. Terrell, 695 F.3d 681, 686 (7th Cir. 2012). We
can identify no extraordinary circumstances here and therefore affirm the dismissal of
Holzrichter’s state‐law claims.

                                                                                  AFFIRMED.